TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00442-CV



                                         R. H., Appellant

                                                 v.

                                    D. A. and R. A., Appellees


  FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
        NO. 3233, HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant R.H. (Mother) appeals the trial court’s order appointing nonparents D.A.

and R.A. as joint managing conservators of her child, R.E.G. In one issue, Mother contends that the

trial court abused its discretion because D.A. and R.A. did not offer sufficient evidence to overcome

the statutory presumption that the court should appoint her as R.E.G.’s sole managing conservator.

See Tex. Fam. Code § 153.131. We will reverse and remand.


                                         BACKGROUND

               In September 2014, R.E.G.’s father (Father) and Mother took one-month old R.E.G.

to the emergency room in Eldorado, Texas. The parents reported to hospital staff that R.E.G. had

fallen off the bed when Father was changing the infant’s diaper. R.E.G. was unable to move his

arm, and staff soon determined that R.E.G. had fractured his collar bone and right humerus. After
the attending doctor concluded that the injuries were inconsistent with the parents’ version of

events, the Department of Family and Protective Services intervened.

               Soon after, the Department filed an original petition for protection of the child and,

if necessary, for termination of the parental rights of R.E.G.’s Father and Mother. The Department

also sought conservatorship of R.E.G., alleging that appointment of one or both of the parents as

permanent managing conservator would not be in the best interest of the child because such

appointment would significantly impair the child’s physical health or emotional development. See

Tex. Fam. Code § 263.404.

               R.E.G. was removed from the parents’ home and voluntarily placed with Father’s

uncle and aunt, D.A. and R.A., who reside in Junction, Texas. In October, 2014, the trial court

entered temporary orders appointing the Department temporary managing conservator of R.E.G

and ordering the parents to comply with service plans set out by the Department. The next month,

D.A. and R.A. intervened in the suit and sought permanent managing conservatorship of R.E.G. See

Tex. Fam. Code § 102.004; In re N.L.G., 238 S.W.3d 828, 829 (Tex. App.—Fort Worth 2007,

no pet.) (recognizing that foster parents with past substantial contact with child may intervene under

section 102.004(b) in Department suit for termination).

               In October 2015, Father agreed to be appointed a possessory conservator of R.E.G.,

to have limited access and visitation, and to pay child support and medical support.1 The trial court




       1
           While a managing conservator has wide ranging rights and duties with respect to the
child’s residence, medical treatment, and education, see Tex. Fam. Code § 153.132, a possessory
conservator typically has visitation rights under terms and conditions set by the court, see id.
§ 153.192.

                                                  2
entered an order in accordance with the agreement of the parties and expressly found that

appointment of Father as a managing conservator “would significantly impair the child’s physical

health or emotional development.” In addition, the trial court’s order stated that the order “in no

way affect[ed] the conservatorship, visitation, child support, and medical support as to [Mother].”

               On March 22, 2016, the Department filed a motion for an order approving monitored

return to Mother. See Tex. Fam. Code § 263.403 (monitored return of child to parent). According

to the motion, the Department thought that a monitored return of R.E.G. to Mother was appropriate

because Mother had “participated in and completed the services set out in the plan developed for

her by the Department in order to achieve family reunification.” Further, the Department stated that

it believed that Mother would “be able to provide a safe and adequate home for the child, as long as

she continues with the recommendations of the Department, and that continued separation of the

child from the mother would not be in the best interest of the child.”

               D.A. and R.A. filed a response to the Department’s motion for monitored return,

opposing the reunification of R.E.G. and Mother. In their response, D.A. and R.A. asserted that

R.E.G.’s “separation from the Intervenors would cause emotional stress and would not be in the best

interest of the child.” Similarly, the court-appointed special advocate (CASA) filed a report with the

court, disagreeing with the Department’s goal of family reunification and instead recommending that

the trial court order joint managing conservatorship of the child between D.A. and R.A. and Mother.2




       2
        The attorney ad litem also filed a response, stating only that he disagreed with the
Department’s recommendation.

                                                  3
               A final hearing before the trial court convened on April 6, 2016, and then reconvened

on May 12, 2016. At the hearing, the Department recommended that the trial court order a monitored

return of R.E.G. to Mother with continued involvement by the Department and other parties,

including D.A. and R.A. The Department and Mother presented the testimony of several witnesses

in support of the Department’s recommendation, including testimony from two Department

representatives, a CASA volunteer involved in the case, D.A., and Mother.3 The testimony of these

witnesses established, in part, the following undisputed facts:


       •       R.E.G. was born in August of 2014, when Mother was nineteen years old
               and shortly before Mother graduated from high school. Since the removal of
               R.E.G. by the Department, Mother has separated from R.E.G.’s Father and
               has come to believe that Father lied to her about how R.E.G.’s injuries were
               sustained.

       •       Mother was placed on a service plan by the Department. Mother has
               communicated regularly with the Department and complied with the
               requirements of the Department’s service plan by (1) attending more than the
               required number of parenting classes; (2) completing individual counseling
               and psychological testing; (3) obtaining and maintaining a clean, appropriate
               home environment; and (4) providing for the basic needs of R.E.G., such as
               food, clothing, and diapers.

       •       Mother’s service plan also required her to maintain a legal source of income.
               Mother was employed part-time at Stripes in Eldorado from March 2015
               to May 2015 and then was then unemployed from May 2015 to December
               2015. During this period of unemployment, Mother actively tried to find
               employment.


       3
          The Department first presented the testimony of Rebecca Zapata, the supervisor with the
Department who oversaw the Department’s conservatorship of R.E.G. The Department also presented
the testimony of Michelle Clay, a Department employee who on several occasions transported
R.E.G. between Mother’s home and D.A. and R.A.’s home and supervised at least some of R.E.G.’s
supervised visits with Mother. Mother also presented the testimony of several witnesses, including
Tina Bean, the court-appointed special advocate (CASA) who was familiar with the case.

                                                 4
       •       After the case began, Mother moved to San Angelo for better job opportunities
               and eventually found employment at a restaurant. Mother began working at
               the restaurant in December 2015 and, at the time of the hearing, was still
               employed by the restaurant and working full time. Despite the period of
               unemployment, the Department was satisfied that Mother had complied with
               the service plan’s income requirement.

       •       When the case began, Mother was living with family and was working to
               save up money for an apartment. Mother has resided in her own apartment
               since March 2015. At the time of the final hearing, Mother was sharing a
               two-bedroom apartment with a roommate in San Angelo. She also had
               obtained her driver’s license, purchased a vehicle without a loan, and saved
               approximately two hundred dollars.

       •       Mother relies on her sister-in-law and on her roommate for childcare when
               she works. Both were approved by the Department as appropriate caregivers.

       •       Mother was initially allowed only supervised visits with R.E.G. During these
               visits with R.E.G., Mother would feed him, bathe him, change him, and play
               with him. The Department considered the Mother’s care of R.E.G. during
               these visits to be appropriate and the relationship between Mother and
               R.E.G. to be “good.” Mother was later allowed unsupervised visits with
               R.E.G., including overnight visits.

       •       In December 2015, CASA did not recommend a monitored return of R.E.G.
               because, at that time, Mother did not have full time employment and a stable
               home. However, based on her observations of Mother with R.E.G., the
               CASA volunteer involved in Mother’s case currently is not opposed to a
               monitored return “where everybody stays involved.”

       •       R.E.G. has bonded with D.A. and R.A. while he has been in their care.


               At the conclusion of the hearing, the trial court refused to order a monitored return

of R.E.G. Instead, the trial court, without terminating Mother’s parental rights, signed a final order

appointing D.A. and R.A and Mother as joint managing conservators. In addition, the court granted

D.A. and R.A. the exclusive right to determine R.E.G.’s primary residence and granted Mother

visitation rights pursuant to a standard possession order.

                                                  5
                On appeal, Mother challenges the trial court’s decision to refuse to appoint her as

R.E.G.’s sole managing conservator and to instead appoint her as joint managing conservator along

with D.A and R.A. No party by cross-appeal or otherwise has argued that the trial court erred in not

terminating Mother’s parental rights. Thus, the only issue before us is the propriety of the trial

court’s decision with respect to conservatorship.


                                    STANDARD OF REVIEW

                We review a trial court’s decision regarding conservatorship for an abuse of

discretion. In re J.A.J., 243 S.W.3d 611, 616 (Tex. 2007). A decision on conservatorship will be

reversed only if the decision is arbitrary and unreasonable. Id.; see Echols v. Olivarez, 85 S.W.3d 475,

477 (Tex. App.—Austin 2002, no pet.).

                In family law cases, the abuse-of-discretion standard overlaps with traditional

sufficiency standards of review. Zeifman v. Michels, 212 S.W.3d 582, 587 (Tex. App.—Austin

2006, pet. denied). Consequently, in applying the standard, we engage in a two-pronged inquiry:

(1) whether the trial court had sufficient information upon which to exercise its discretion and

(2) whether the trial court erred in its application of that discretion. Echols, 85 S.W.3d at 477-78.

The focus of the first inquiry is the sufficiency of the evidence. See Zeifman, 212 S.W.3d at 588.

Under the second inquiry, we must decide whether, based on the evidence before it, the trial court

made a reasonable decision. Id.

                When, as here, no findings of fact and conclusions of law were requested or filed, it is

implied that the trial court made all findings necessary to support its judgment. Worford v. Stamper,




                                                   6
801 S.W.2d 108, 109 (Tex. 1990) (per curiam). These implied findings may be challenged for legal

and factual sufficiency. Id.


                                              ANALYSIS

Parental Presumption

                Section 161.205 of the Texas Family Code authorizes the trial court to make any

orders in the child’s best interest when it denies a petition to terminate the parent-child relationship.4

Tex. Fam. Code § 161.205. While generally the trial court has wide latitude in determining the best

interest of the child, Gillespie v. Gillespie, 644 S.W.2d 449, 451 (Tex. 1982), the Legislature has

explicitly limited the exercise of that discretion when a nonparent seeks appointment as a managing

conservator, Lewelling v. Lewelling, 796 S.W.2d 164, 167 (Tex. 1990).

                The Texas Family Code creates a strong presumption that appointing a child’s

parent as sole managing conservator (or both parents as joint managing conservators) is in the best

interest of the child. See Tex. Fam. Code § 153.131; Lewelling, 796 S.W.2d at 167. This

presumption is “deeply embedded in Texas law” and “is based on the natural affection usually

flowing between parent and child.” In re V.L.K., 24 S.W.3d 338, 341 (Tex. 2000). The parental

presumption provides for the appointment of a parent as sole managing conservator or the parents




        4
          There is no dispute that Section 161.205 generally permits a trial court to appoint a
nonparent as a managing conservator when it denies a petition to terminate, as it did in this case.
See also Tex. Fam. Code § 263.404 (providing that court may render final order appointing
department as managing conservator without terminating right of parent if (1) appointment of parent
would not be in best interest of child because “the appointment would significantly impair the child’s
physical health or emotion development” and (2) “it would not be in the best interest of the child to
appoint a relative of the child or another person as managing conservator.”).

                                                    7
as joint managing conservators unless the court finds that the appointment of the parent or parents

would significantly impair the child’s physical health or emotional development.5 See Tex. Fam.

Code § 153.131(a); In re J.A.J., 243 S.W.3d at 616. To overcome the presumption, a nonparent

seeking managing conservatorship must prove by a preponderance of credible evidence that appointing

the parent as a managing conservator would result in serious physical or emotional harm to the

child. Whitworth v. Whitworth, 222 S.W.3d 616, 623 (Tex. App.—Houston [1st Dist.] 2007, no pet.).


Significant Impairment

                In her sole issue on appeal, Mother asserts that the trial court abused its discretion in

requiring her to share conservatorship with D.A. and R.A. because the evidence is legally insufficient

to defeat the parental presumption.6 In other words, Mother asserts that the evidence fails to

support the trial court’s implied finding that her appointment as sole managing conservator would

significantly impair R.E.G.’s physical health or emotional development. According to Mother, the

undisputed evidence presented at the final hearing demonstrates that she adequately addressed any

initial concerns that the Department had in removing R.E.G. from her care based on past conduct



       5
         Although the Family Code provides several other grounds for overcoming the parental
presumption, none of those grounds are at issue in this case. See Tex. Fam. Code §§ 153.004,
153.131 (b), 153.373.
       6
            To determine if the evidence is legally sufficient to support the trial court’s exercise of
discretion, we consider the evidence in the light most favorable to the trial court’s findings if a
reasonable factfinder could and disregard evidence to the contrary unless a reasonable factfinder
could not. City of Keller v. Wilson, 168 S.W.3d 802, 807 (Tex. 2005). We may sustain a legal
sufficiency challenge only when (1) the record discloses a complete absence of evidence of a vital
fact; (2) the court is barred by rules of law or of the evidence from giving weight to the only evidence
offered to prove a vital fact; (3) the evidence offered to prove a vital fact is no more than a mere
scintilla; or (4) the evidence establishes conclusively the opposite of a vital fact. Id. at 810.

                                                   8
by successfully completing all of the requirements in her service plan and, to the extent the record

raises any issue relevant to her present fitness to be a managing conservator, the evidence “amounts

to no more than mere speculation” of harm.

               To support a finding of significant impairment, the evidence must do more than

merely raise a suspicion or speculation of possible harm.7 In re B.B.M., 291 S.W.3d 463, 467 (Tex.

App.—Dallas 2009, pet. denied). Instead, the evidence must support the logical inference that some

specific, identifiable behavior or conduct of the parent, demonstrated by specific acts or omissions,

will probably cause serious harm. In re Crumbley, 404 S.W.3d 156, 161 (Tex. App.—Texarkana

2013, orig. proceeding); In re B.B.M., 291 S.W.3d at 467; Taylor v. Taylor, 254 S.W.3d 527, 536

(Tex. App.—Houston [1st Dist.] 2008, no pet.); see also In re S.T., No. 02-15-00203-CV, 2015 WL

9244913, at *8 (Tex. App.—Fort Worth Dec. 17, 2015, no pet.). This is a heavy burden that is




       7
          D.A. and R.A. argue that the parental presumption under Section 153.131 of the Family
Code does not apply in this case because Mother was, in fact, appointed as a joint managing
conservator. In support of their argument, D.A. and R.A. rely on the Texas Supreme Court’s decision
in Brook v. Brook, 881 S.W.2d 297, 300 (Tex. 1994) (holding that heightened standard for nonparent
conservatorship appointment does not apply when nonparent seeks joint managing conservatorship
with parent). However, the Court in Brook interpreted a statutory provision regarding the appointment
of managing conservators that has since been repealed. See Act of May 14, 1991, 72d Leg., R.S.,
ch. 161, § 2, 1991 Tex. Gen. Laws 771, repealed by Act of Apr. 6, 1995, 74th Leg., R.S., ch. 20. § 2,
1995 Tex. Gen. Laws 282 (former Tex. Fam. Code § 14.01); Brook, 881 S.W.2d at 299 (analyzing
former Tex. Fam. Code § 14.01). Unlike the statute at issue in Brook, Section 153.131 clearly
establishes a presumption favoring the appointment of the parent as sole managing conservator (or
when applicable, the parents as joint managing conservators) that must be rebutted by any nonparent
seeking managing conservatorship appointment at the exclusion of or in addition to the parent or
parents. Critz v. Critz, 297 S.W.3d 464, 472 & n.23 (Tex. App.—Fort Worth 2009, no pet.); see
also Compton v. Pfannenstiel, 428 S.W.3d 881, 887(Tex. App.—Houston [1st Dist.] 2014, no pet.)
(explaining that section 153.131 reflects principle that “in ordinary case, parents should be free from
legal interference in the parent-child relationship”). Compare Tex. Fam. Code § 153.131, with
former Tex. Fam. Code § 14.01.

                                                  9
not satisfied by merely showing the nonparent would be a better choice as custodian of the

child. Lewelling, 796 S.W.2d at 167. When a parent and a nonparent are both seeking managing

conservatorship, “close calls” should be decided in favor of the parent. Id. at 168. Acts or omissions

that constitute significant impairment include, but are not limited to, physical abuse, severe neglect,

abandonment, drug or alcohol abuse, or immoral behavior by the parent. In re B.B.M., 291 S.W.3d

at 469 (citing In re De La Pena, 999 S.W.2d 521, 528 (Tex. App.—El Paso 1999, no pet.)). A

factfinder may infer the present fitness of the parent to be managing conservator from the parent’s

recent, deliberate past misconduct. See In re M.W., 959 S.W.2d 661, 666 (Tex. App.—Tyler 1997,

no writ). However, evidence of past misconduct, standing alone, may not be sufficient to show

present unfitness. Chavez v. Chavez , 148 S.W.3d 449, 458 (Tex. App.—El Paso 2004, no pet.)

(citing M.W., 959 S.W.2d at 666); see Taylor, 254 S.W.3d at 536.

                 D.A. and R.A. rely on various portions of the record that, they contend, support the

trial court’s implied finding that appointment of Mother as sole managing conservator would

significantly impair R.E.G.’s physical health or emotional development. First, D.A. and R.A. point

to evidence concerning Mother’s actions in connection with the incident that led to R.E.G.’s

removal. Specifically, D.A. and R.A. rely on the following exchange that took place between Zapata,

a supervisor for the Department, and counsel for D.A. and R.A. concerning the Department’s

removal of R.E.G.:

       Zapata:          The child went to the emergency room here in Eldorado for a clavicle
                        injury. The parents, at that point, both [Mother] and [Father], said
                        that it was due to the child falling off the bed.

       Attorney:        Was that during a diaper change?



                                                  10
       Zapata:          Yes.

       Attorney:        The clavicle was found to be a spiral fracture, and the humerus bone
                        was a complete break; is that correct?

       Zapata:          Correct.

       Attorney:        And that version, the doctor said that the version of events that were
                        given by the parents was not consistent with the actual injuries; is that
                        correct?

       Zapata:          That is correct.

       Attorney:        This was not a removal based upon drug use, was it?

       Zapata:          No, it was not.

       Attorney:        Was it based upon not feeding the child or not changing the child’s
                        diaper or anything of that nature?

       Zapata:          No, it was not.

       Attorney;        And, actually, the injury was not tended to immediately, is that also
                        correct?

       Zapata:          That is correct.

       Attorney:        So it was more of a lack of recognition of proper care?

       Zapata:          Yes.


                 D.A. and R.A. do not contend that this testimony, or any other evidence in the record,

suggests that Mother was directly involved in causing R.E.G.’s injuries or that Mother was aware of

how the injuries were caused and attempted to conceal that cause. Rather, the undisputed evidence

shows that Father was the only person present when the injury occurred, he reported to Mother

that R.E.G.’s injuries were caused by R.E.G.’s falling off the bed, Mother later realized that this



                                                   11
report about the cause of R.E.G.’s injury was untrue, and Mother and Father are now separated.

Nevertheless, D.A. and R.A. contend that Zapata’s testimony is sufficient to support the trial court’s

conservatorship decision because, according to D.A. and R.A., it suggests that Mother failed to

recognize R.E.G.’s condition and to promptly seek medical care. We disagree.

               At best, Zapata’s testimony suggests that the Department initially removed R.E.G.,

in part, because the Department was concerned that Mother may have failed to timely seek “proper

care” for R.E.G. However, the record fails to include any evidence of specific actions or omissions

of Mother with respect to her alleged failure to recognize R.E.G.’s injuries or to seek proper medical

care in September 2014, twenty months before the final hearing. See Lewelling, 796 S.W.2d at 167

(explaining that nonparent must offer evidence of “specific actions or omissions”). For example,

there was no evidence presented at the final hearing demonstrating what Mother knew about

R.E.G.’s injuries and when; what outward symptoms R.E.G. was exhibiting and when; what actions

Mother took, if any; and what she should have done differently. As a result, Zapata’s conclusory

testimony that R.E.G.’s “injury was not tended to immediately” fails to provide any basis from

which a factfinder could determine whether Mother, in fact, failed to promptly seek care for R.E.G.

and, even if so, whether significant harm will likely occur in the future if Mother were appointed

sole managing conservator. Taylor, 254 S.W.3d at 536. (“In and of itself . . . evidence of past

misconduct may not be sufficient to show present unfitness.”). As a result, this evidence is legally

insufficient to rebut the parental presumption.

               Second, D.A. and R.A. point to evidence that, they contend, shows that Mother

engaged in “immoral behavior.” D.A. and R.A. rely on testimony from Zapata acknowledging that



                                                  12
a criminal trespass warning had been issued against Mother at the request of a local high school

principal. Zapata testified that the Department was informed by school officials that the warning

was issued after students reported to the school counselor that they had seen Mother kissing a fifteen-

year-old student on campus. According to Zapata, the Department investigated the claim and was

told that the student was a family friend whom Mother was helping through a difficult family

situation. Mother denied the allegations, no one from the Department ever spoke with the fifteen-

year-old student, and the school did not provide the Department with any information other than the

fact that “other students had reported” the incident. Nevertheless, based on the report, the Department

required Mother to participate in three additional counseling sessions, which she did. According

to Zapata, the psychologist reported that he “didn’t feel like there was any concern or any more

material to cover with her.” D.A. and R.A. do not explain, and we fail to see, how this evidence—an

unsubstantiated report of conduct unrelated to Mother’s care of R.E.G.—supports a logical inference

that some specific, identifiable conduct by Mother will probably cause significant harm to R.E.G.

At most, this evidence “merely raise[s] a suspicion or speculation of possible harm” and is legally

insufficient to demonstrate that significant harm will probably result if Mother is appointed sole

managing conservator. See In re B.B.M., 291 S.W.3d at 467.

               Next, D.A. and R.A. argue that the record contains evidence of actions by Mother

that allegedly demonstrate “questionable judgment and a lack of care.” Specifically, D.A. and R.A.

argue that the evidence shows that Mother “did not treat [a severe diaper rash] after the first day of

a multi-day visit by [R.E.G.] in her home”; on one occasion, allowed “dirt and filth” to build-up

around the child’s lower torso; and on a separate occasion, returned the child to D.A. and R.A.



                                                  13
dressed inappropriately for the cold weather. D.A. and R.A. also point to a photograph that Mother

took that, according to D.A. and R.A., shows R.E.G. reaching for an electrical outlet cover. We

conclude that these isolated incidences of past conduct, occurring over a twenty-month period, fail

to rise above mere speculation of harm and, consequently, are legally insufficient to support the trial

court’s implied finding of significant impairment. See Whitworth, 222 S.W.3d at 623 (explaining

that it is “wholly inadequate to simply present evidence that a non-parent would be a better choice

as custodian of the child,” citing Lewelling, 796 S.W.2d at 167).

               Finally, D.A. and R.A. point to evidence that they contend shows that Mother lacks

employment and a “steady source of income.” D.A. and R.A. assert that evidence presented at the

final hearing shows that Mother was working very few hours when the case began, was unemployed

for almost eight months, and often has relied on the assistance of others. Standing alone, the fact

that a parent is unemployed, even at the time of the final hearing, is no evidence of significant

impairment to the child. See Lewelling, 796 S.W.2d at 167 (concluding that fact that parent “was

unemployed at the time of the custody hearing and living in somewhat crowded conditions” was

no evidence of significant impairment). The undisputed evidence presented at the final hearing

established that Mother had been working full time for at least the last four months. She also was

maintaining a two-bedroom apartment, saving money, and providing for the basic needs of R.E.G.

There is no evidence that Mother’s past employment history had significantly impaired R.E.G.’s

physical health or emotional development, or would in the future.

               At the final hearing, Department representatives testified that the Department was

satisfied that Mother had sufficiently demonstrated that she could provide a safe and adequate home

                                                  14
for R.E.G. To succeed on their request for managing conservatorship, D.A. and R.A. were required

to rebut the presumption that Mother should be appointed sole managing conservator by presenting

a preponderance of credible evidence that Mother engaged in specific, identifiable behavior

demonstrating that naming her as managing conservator would significantly impair R.E.G.’s physical

health or emotional development. See Lewelling, 796 S.W.2d at 167. D.A. and R.A. failed to meet

this burden of proof. After considering the evidence in the light most favorable to the judgment, we

conclude that there is no evidence of specific acts or omissions from which the court could have

logically inferred that Mother is presently unfit to be a managing conservator and, consequently, that

appointing her sole managing conservator is not in R.E.G.’s best interest. See Tex. Fam. Code

§ 153.131. The trial court abused its discretion in failing to award sole managing conservatorship

to Mother, and we sustain Mother’s sole issue on appeal.


                                          CONCLUSION

               The order of the trial court is reversed, and the cause is remanded for further

proceedings to determine the rights between the parties.



                                               __________________________________________

                                               Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Bourland

Reversed and Remanded

Filed: March 2, 2017



                                                 15